Title: Cotton Tufts to John Adams, 10 December 1799
From: Tufts, Cotton
To: Adams, John


				
					
						Dear Sr.
						Weymouth Decr. 10th. 1799
					
					Majr. Penniman sometime since mention’d to me, that upon further Consideration, He would take £30. for his Salt Marsh & Island, that he had been offerd £27. and refused it. For the sake of Cash in hand I rather suppose He would take £27. If you are disposed to purchase it, you will be pleased to let me know, and the highest Sum you would give for it. We have had no heavy Storms since you left Quincy, but little Sea Weed has been thrown upon the Shores & Meadows this Season, what could be collected has been carted and spread upon the Hill and in the Dung Yard.— The Stone Wall on Candlewood Hill is compleated and the Bill for your part of it has been discharged—
					By late Arrivals from Europe, We find that the belligerant Powers, like the eager Huntsman after his Prey, are busily employed in hunting, worrying and devouring each other, and with alternate Success. Accounts from Holland do not indicate a speedy Issue to the Contest there. Britain, it is probable, must expend much Blood & Treasure, before She will firmly reinstate the Stateholder in his Government.— And for what is all this Carnage & Destruction? and when & how is the horrid Scene to end?
					Is all this for the Design of thinning the human Race? Is it that over grown States may be so weakned as to give the lesser States an Opportunity to grow or to enjoy Ease and Rest? or is it finally for the Purpose of the Humiliation & Amelioration of the human Character?— Here I must stop. I feel my Ignorance and must content myself in deploring the wretched State of my fellow Creatures and waiting for further Light, making however this One Reflection— That it is the highest Madness and Folly in a King or Ruler to wage War without thoroughly weighing the Consequences of it and that it never ought to be undertaken without the highest Reason, Justice & Necessity—
				
				
					
						
							Dec. 14.
						
					
					Since the above which lay by me unfinishd, I recd. yours of the 29th. Ulto. And in the first Place I am to thank you for your kind

Enquiries relative to the State of my Health. I have the Happiness to inform you that it is much firmer, than it was in the preceding part of this year, and upon the whole, except now & then feeling some of my pulmonic Complaints, I enjoy as much Health as I have done for several years past—
					The Fall has been pleasant, Health has in general prevailed, some few Instances of bilious Fevers with us, at present scarce any Complaint of Disease. Brother Cranch seems to be renewing his Age— Our other Connections are well— Respecting your Domestic Affairs, in addition to what has been already mentiond. The Rail & Stone Wall Fence on Land bought of Mr. Cranch is finishd— No great Progress has been made in that between you & Mr. Black— The Buildings have been compleated agreably to your Directions, the Yards have been levelled. the House bankd, Eight Barrells of late made Cyder purchased & put into Your Cellar— The Indian Corn proved sound & good—100 Bushells lodgd in the Crib. The Barley has been threshd cleansed & stored— The Carpenters were dismissed sometime agone— Shipley the Beginning of this Month, Balch only remains but will be dischargd next Week— Porter will be employed in getting of Sea Weed and doing other Matters as opportunity presents—
					The Presidents Speech to Congress, has met with universal Approbation, as wise, temperate, firm & impartial— I hope it will calm the intemperate Heat of the British (I do not say high Federalists) and silence the Clamours of the French Party— Who is to command as first Magistrate in Massachust another Year, is very probematical; there is no one Person on whom the the public Mind is at present fixed, a variety of Persons are mentiond. Although there is no particular Fault charg’d to the Man now in Office, yet there are great Numbers of the higher Class and some of them who are fond of being esteemd Politicians of the first Magnitude, who will push for some other Character; these would be greatly mortified, should Our General slip in—yet I suspect that will be the Case if they do not unite with the Friends of the Lt. Governor in the Election. It is believed that the Office would be agreable to Him and some have gone so far as to say, that He has not been deficient in pursuing Measures to obtain it— A propos— It is storied that at a Military Review which He attended this Fall past—Having dind with the Officers, as soon as Dinner was ended, He slipt out, paid off or orderd to be paid off the Reckoning, and returnd, before the Toasts were given out—when the Compliment of Toasts had ended. An officer who by some

Means had discoverd, what had been done—arose and gave the following “To the independent Farmer, who does his Spring Work in the Fall” This produced a hearty Laugh, in which the Indt. Farmer bore his part with a good Grace.
					If the Weather should prove close & confine me to my House, I may possibly in a future Letter dabble a little more freely in Politics, at present can only add that I feel much Pleasure in hearing of your Health, for the continuance of which and every other Blessing, You have my sincere Prayers, begging you also to Present mine and Mrs. Tufts’s affectionate Regards to Mrs. Adams and am / Your Affectionate Friend
					
						Cotton Tufts—
					
				
			